UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 21-6532


ROBERT CLIFFORD WEDDINGTON,

                    Plaintiff - Appellant,

             v.

US XPRESS, INC.; LIBERTY MUTUAL INSURANCE COM; THOMAS
WYATT; CHARLES LANCELOTTA, MD; DAVID W. GAW, MD; SCOTT
MORGAN, Adjuster,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Baltimore.
Theodore D. Chuang, District Judge. (1:21-cv-00484-TDC)


Submitted: December 17, 2021                                      Decided: January 5, 2022


Before NIEMEYER, AGEE, and RICHARDSON, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Robert Clifford Weddington, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Robert Clifford Weddington appeals the district court’s order dismissing his

complaint under 28 U.S.C. § 1915(e)(2). The district court determined that Weddington’s

complaint was barred by the statute of limitations. We review a district court’s dismissal

for failure to state a claim under § 1915(e)(2) de novo, applying the same standards as those

for reviewing a Fed. R. Civ. P. 12(b)(6) dismissal. Martin v. Duffy, 858 F.3d 239, 248 (4th

Cir. 2017) (citations omitted). We have reviewed the record and Weddington’s arguments

on appeal and affirm for the reasons stated by the district court. Weddington v. US Xpress,

Inc., No. 1:21-cv-00484-TDC (D. Md. Mar. 25, 2021). We also deny Weddington’s

motions for summary disposition, for summary judgment, to appoint counsel, for a hearing,

and to join. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                                AFFIRMED




                                             2